Citation Nr: 1126196	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  08-08 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.  

2.  Entitlement to an effective date earlier than June 6, 2006 for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1994 to June 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2010, the Board remanded the Veteran's claim to provide a VA examination.  The record shows that the Veteran was afforded a VA examination in 
February 2011.  Thus, the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to an effective date earlier than June 6, 2006 for the grant of service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 2006 decision, the RO denied the Veteran's claim of entitlement to service connection for a bilateral knee disorder.

2.  The evidence added to the record since the prior final denial of service connection for a bilateral knee disorder consists of relevant service department records not previously considered.

3.  The medical evidence is in relative equipoise with respect to whether the Veteran's bilateral knee disorder is related to active military service.



CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim of entitlement to service connection for a bilateral knee disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) (2010)

2.  Resolving the benefit of the doubt in favor of the Veteran, a bilateral knee disorder, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The Board finds that all notification needed to render a decision on the claim has been accomplished.  In this decision, the Board has granted service connection for a bilateral knee disorder, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, a discussion of VA's duties to notify and assist is not required.

LAW AND ANALYSIS

Petition to Reopen

The Veteran filed a claim for service connection for a bilateral knee disorder in March 2005.  The Veteran's claim was denied by a March 2006 rating decision.  A March 2006 letter notified the Veteran of the rating decision and his appellate and procedural rights.  However, the Veteran did not submit a notice of disagreement with respect to the March 2006 rating decision and, instead, filed a claim for service connection for a bilateral knee disorder received in June 2006.  Therefore, the March 2006 rating decision became final.  38 C.F.R. § 20.1103.  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

However, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

In this case, additional relevant evidence associated with the claims file since the prior denial of service connection for a bilateral knee disorder includes official service department records obtained by the RO.  It appears that at the time of the prior final denial, the RO did not receive the official service department records.  In November 2006, in conjunction with the current appeal, the RO requested the Veteran's official service department records which were received and associated with the Veteran's claims file.  Thus, pursuant to 38 C.F.R. § 3.156(c), these additional service department records received requires reconsideration of the claim for service connection and analysis of the claim in light of 38 C.F.R. § 3.156(a) is unnecessary.

The claim of entitlement to service connection for a bilateral knee disorder may be reconsidered under a merits analysis despite the prior final March 2006 rating decision.  

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.").

The Veteran contends that his current bilateral knee disorder is related to his period of active service.  In the May 2007 notice of disagreement, the Veteran stated that he completed basic training and then was trained in heating, air conditioning, ventilataion, and refrigeration.  He stated that he believed he damaged his knees at this time due to marching and that his knees worsened due to the physical demands of the job over four years of active duty service.  

Initially, the Board recognizes that there is some medical evidence suggesting that the Veteran's bilateral disorder existed prior to his period of active service.  However, the September 1993 entrance examination report shows that the Veteran's lower extremities were clinically evaluated as normal and the report is absent for any diagnoses or notations related to the Veteran's knees.  Therefore, the Veteran is presumed sound when he entered onto active duty.  38 U.S.C.A. § 1111; see Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991) (holding that presumption of sound condition "only attaches where there has been an induction examination in which the later complained of disability was not detected . . . .").

To rebut the presumption of sound condition under section 1111 of the statute, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  In this case, the July 2007 private treatment record noted that the Veteran's chondromalacia patella probably was developmental but may have been accentuated by the Veteran's service and marching.  In addition, the February 2011 VA examiner mentioned that the Veteran's bilateral knee disorder was not permanently aggravated by service.  However, the Board finds that this evidence does not rise to the level of "clear and unmistakable."  In other words, it is not clear and unmistakable that the Veteran's disability existed prior to his period of active service.  Therefore, the presumption of soundness is not rebutted.  See Cotant v. West, 17 Vet. App. 116, 131 (2003). Because not even the first requirement to rebut the presumption of soundness has been met, the presumption is not rebutted, and the Board will proceed to discuss the merits of the claim on the basis of direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a bilateral knee disorder.  

The record reveals that the Veteran has a current disability of the right and left knees.  The March 2011 private treatment record shows an impression of bilateral chondromalacia patella.  The February 2011 VA examination report includes diagnoses of left knee pain and right knee osteoarthritis.  

The service treatment records show that the Veteran complained of pain in both of his knees during his period of active service.  The June 1994 treatment record shows that the Veteran complained of recurrent pain in the left knee and had mild effusion of the left knee.  The February 1995 record shows that the Veteran complained of left knee pain for the last three months.  The Veteran was assessed with chondromalacia patella, probable meniscus injury (old).  The February 1995 medical record shows that the Veteran complained of recurrent left knee pain, positive for buckling and popping sensation and was referred to the orthopedic clinic.  The provisional diagnosis was listed as probable meniscus tear.  The consultation report reveals that the Veteran complained of lateral to posterior pain with swelling and popping. There was no trauma reported.  The assessment was listed as hamstring injury with no evidence of meniscus tear.  The June 1995 record shows that the Veteran complained that his right leg hurt around his knee.  The Veteran reported an injury to his right knee when he was trying to field a softball.  Now, he had pain to the medial and posterior side of his knee.  The pain was worse with extension.  The Veteran was assessed with contusion of right knee with probable strain of the MCL.  The June 1995 physical therapy consultation note reveals that the Veteran had a contusion to the right knee and medial lateral collateral ligament strain and was initially injured while playing softball.  The Veteran was assessed with MCL sprain.  The January 1996 examination report shows that the Veteran's lower extremities were clinically evaluated as normal.  However, it was noted that the Veteran had possible chondromalacia, patella, February 1995, and was referred to the orthopedic clinic and diagnosed with a hamstring injury with no evidence of knee meniscus tear and was treated with good results.  In addition, the report noted that the Veteran had a contusion to the right knee in June 1995 while playing softball and was treated and referred to physical therapy with good results and no recurrence.  The October 1997 record shows that the Veteran reported right knee problems on and off for three months.  The Veteran was assessed with patellar bursitis.  The January 1998 report of medical assessment shows that the Veteran was treated for a knee problem and the Veteran checked yes when asked if he had questions and concerns about his health.  He indicated that he was concerned about his knees.  In the provision completed by the health care provider, it was noted that the Veteran was assessed with knee pain since 1996 and that he continued to experience pain in the right knee.  

The medical evidence shows that the Veteran sought treatment for knee pain beginning in 2000, less than two years after his separation from active service.  The Veteran has stated that he experienced ongoing problems with his knees following his separation from active service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board notes that the Veteran is competent to give evidence about what he experienced; i.e., that he has had knee pain since his separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In this case, the Board finds that there is no reason to question the Veteran's credibility.  The evidence of record supports the Veteran's statements as the service treatment records document ongoing complaints of knee pain and the private treatment records show that the Veteran sought treatment for knee pain shortly after his separation from active service.  

With respect to the etiology of the Veteran's bilateral knee disorder, the Board acknowledges that there is conflicting medical evidence of record.  

The Veteran was afforded a VA examination in February 2011.  The examiner reviewed the claims file and listed the pertinent evidence of record.  The Veteran stated that his right knee problems began in 1995 when he was playing softball.  He also noted that he had some pain in 1996/1997.   He reported that he also worked doing heating and air conditioning maintenance which included a lot of squatting and stair climbing to roofs daily.  The Veteran explained that he did not have an acute injury to the left knee during service.  The examiner diagnosed the Veteran with right knee mild marginal spurring and osteoarthritis and left knee pain.  The examiner noted that it was less likely as not that the Veteran's right knee condition was permanently aggravated by or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and it was at least as likely as not a result of 10 years of post service heating, ventilation, and air conditioning work that required frequent squatting and ladder climbing as reported by the Veteran and/or post service golf and/or post-service softball.  The examiner also opined that the Veteran's current left knee condition was less likely as not permanently aggravated by or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge including the 1994 and 1995 visits in the service treatment records and was at least as likely as not a result of 10 years of post-service heating, ventilation, and air conditioning work that required frequent squatting and ladder climbing as reported by the Veteran and/or post-service golf and/or post service softball.  The examiner explained that the normal left knee x-ray and minimal right knee changes were not consistent with a condition that had been present for more than 10 years.  

In a July 2007 private treatment record, the Veteran's private physician, Dr. F.R., explained that the Veteran appeared to have chondromalacia, probably developmental but may have been accentuated by the services and marching.  In a March 2011 private treatment record, Dr. F.R. diagnosed the Veteran with bilateral chondromalacia patella.  As to whether the disability was service-related, Dr. F.R. stated that he reviewed records from the Veteran's service, noting that the Veteran injured his right knee and was seen for his left knee.  Both of these were diagnosed as strain, but the Veteran told him that the symptoms were the same and the examination would be consistent with bilateral chondromalacia patella.  The Veteran's work career, doing a lot of squatting and bending and his injury, would be consistent with his symptoms.  Dr. F.R. opined that it was as likely as not that the Veteran's career field in the service as well as the injuries to his knees was consistent with a causation factor of his chondromalacia patella and was related to his time in the service.  

Based on the foregoing, the Board finds that there is reasonable doubt as to whether the Veteran has a current bilateral knee disorder that is related to his military service.  Although the February 2011 VA examiner opined that it was less likely as not that the Veteran's bilateral knee disorder was the result of any event and/or condition that occurred during service, the examiner also opined that it was at least as likely as not that the Veteran's bilateral knee disorder was the result, in part, of heating, ventilation, and air conditioning work that required frequent squatting and ladder climbing.  However, the VA examiner did not appear to take into account that the Veteran's military occupational specialty (MOS) was heating, ventilation, air conditioning, and refrigeration journeyman.  Indeed, the Veteran underwent training for 17 weeks in 1994 during his period of active service.  Thus, the VA examiner's opinion that the Veteran's bilateral knee disorder was at least in part due to his heating, ventilation, air condition, and refrigeration work, suggests that the Veteran's bilateral knee disorder may be related to his in-service duties.  In addition, the Veteran's private physician, after reviewing the service treatment records and considering the Veteran's symptoms, determined that the Veteran's current bilateral knee disorder was the result of his period of active service.  Finally, the Board finds that the Veteran's statements are persuasive.  As noted above, the Veteran has reported that he has experienced ongoing knee pain since separation from service.  The Board finds the Veteran's statements to be credible and persuasive as the Veteran sought medical treatment for knee pain shortly after service in 2000 and the service treatment records document the Veteran's consistent complaints of knee pain.  With regard to what is meant by "credible", the Board notes that "It has been termed as 'the quality or power of inspiring belief. . . .' Credibility . . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence"  Indiana Metal Prods. v. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  In this case, the Board finds that the Veteran's statements "hang together" with the overall evidence of record.  In this case, the Board finds that reasonable doubt exists as to whether the Veteran's bilateral knee disorder is related to active service.  To the extent there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  Based on the evidence of record, the Board finds that the Veteran's current bilateral knee disorder is related to his period of active duty service.  Accordingly, the Board concludes that service connection for a bilateral knee disorder is warranted.


ORDER

Entitlement to service connection for a bilateral knee disorder is granted.  


REMAND

In a March 2011 rating decision, the RO granted service connection for tinnitus, assigning an initial disability rating of 10 percent, effective June 6, 2006.  In March 2011, the Veteran submitted a statement and explained that his original application for benefits related to tinnitus was received on March 5, 2005 and to please make a correction to the award date.  This statement may be reasonably construed as expressing disagreement with the RO's March 2011 rating decision, assigning an effective date of June 6, 2006 for the grant of service connection for tinnitus.  The Board thus concludes that the Veteran's communication constitutes a timely notice of disagreement (NOD) with the RO's decision.  

The filing of an NOD places a claim in appellate status.  Therefore, the failure to issue a Statement of the Case (SOC) in such a circumstance renders a claim procedurally defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Accordingly, the issue of entitlement to an effective date earlier than June 6, 2006 for the grant of service connection for tinnitus is remanded for issuance of a SOC.

Accordingly, the case is REMANDED for the following action:

A SOC, containing all applicable laws and regulations, on the issue of entitlement to an effective date earlier than June 6, 2006 for the grant of service connection for tinnitus must be issued.  Manlincon, 12 Vet. App. 238.  The Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to the issue is perfected within the applicable time period, then such should return to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


